t c memo united_states tax_court thomas n rawlins petitioner v commissioner of internal revenue respondent docket no filed date thomas n rawlins pro_se louis h hill for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 this case was submitted at trial fully stipulated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure petitioner resided in wheelersburg ohio at the time the petition was filed the issue is whether petitioner is subject_to the alternative_minimum_tax amt imposed by sec_55 petitioner is an electrician and a union member although his job assignments are generally for relatively short periods of time he works as a common_law_employee for each of his employers petitioner filed a federal_income_tax return as a married taxpayer filing separately reflecting the following information adjusted_gross_income schedule a--itemized deductions taxes home mortgage interest contributions misc itemized_deductions unreimbursed employee_expenses tax preparation sec_67 limit dollar_figure big_number total itemized_deductions personal exemptions taxable_income income_tax_liability dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure respondent does not challenge any item_of_income or the deductions rather respondent determined that petitioner had an additional amt liability in the amount of dollar_figure calculated as follows alternative_minimum_taxable_income taxable_income before deductions for exemptions adjustments misc itemized_deductions taxes total adjustments big_number big_number exemption_amount tentative minimum taxable_income tentative_minimum_tax regular_tax amt dollar_figure big_number big_number big_number big_number x big_number big_number dollar_figure petitioner does not challenge respondent's calculation of the tax he argues rather that the amt imposed by sec_55 unconstitutionally distinguishes between the expenses of self- employed individuals and employees in violation of the due process clause of the fifth_amendment generally under the amt scheme an individual's tax_liability is equal to percent of the so-called tentative minimum taxable_income which is the excess of the alternative_minimum_taxable_income amti over the exemption_amount provided by sec_55 sec_55 amti is determined generally through adjustments to the taxpayer's taxable_income pursuant to sec_56 sec_57 and sec_58 sec_55 in determining the amti of individuals no deduction is allowed for miscellaneous_itemized_deductions sec_56 the trade_or_business_expenses of a self-employed taxpayer however are deductible above_the_line in arriving at adjusted_gross_income under sec_62 generally these deductions are not affected by the amt calculations see johnson v commissioner tcmemo_1993_530 it is this distinction between employees and self-employed persons that petitioner attacks to the extent a statutory classification results in disparate treatment the classification is permissible if it has a reasonable relation to a legitimate governmental end 305_us_134 808_f2d_1338 9th cir affg tcmemo_1985_199 see also 440_us_93 in this regard a classification does not violate equal protection or due process principles if any state of facts rationally justifying it is demonstrated to or perceived by the courts 400_us_4 prior to trade_or_business_expenses were deducted from gross_income regardless of the individual's employment status see sec_23 internal_revenue_code_of_1939 the individual income_tax act of ch 58_stat_231 introduced the concepts adjusted_gross_income itemized_deductions and standard_deduction in an effort to simplify tax_administration and compliance see s rept 78th cong 2d sess c b under this scheme individuals may account for their deductible expenses as itemized_deductions or they may eschew recordkeeping and claim the standard_deduction amount see sec_63 the amount is then deducted from adjusted_gross_income adjusted_gross_income is calculated by deducting from gross_income inter alia trade_or_business_expenses if such trade_or_business does not consist of the performance of services by the taxpayer as an employee sec_62 congress decided that allowance of these deductions above_the_line is necessary to make as nearly equivalent as practicable the concept of adjusted_gross_income when that concept is applied to different types of taxpayers deriving their income from varying sources such equivalence is necessary for equitable application of a mechanical tax table or a standard_deduction which does not depend upon the source_of_income s rept supra c b pincite the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 limited the deductibility of miscellaneous_itemized_deductions allowing their deduction only in excess of percent of adjusted_gross_income see sec_67 in lickiss v commissioner tcmemo_1994_103 we held that sec_67 did not create an unconstitutional distinction vis-a-vis the expenses of employees and of self-employed individuals we noted that congress imposed the limitation to simplify the enforcement and administrative aspects of the tax law as well as to ease the recordkeeping burdens on taxpayers in creating the amt congress sought to correct the unfair distribution of tax burden resulting from abuses by individuals who escaped taxation on certain portions of their income because of provisions in the tax laws 74_tc_743 affd per curiam 673_f2d_784 5th cir the amt would ensure that high-income individuals and corporations pay at least a minimum rate_of_tax on their tax_preferences s rept 1976_3_cb_49 such a goal is a legitimate governmental end okin v commissioner supra pincite tax reform act of publaw_94_ sec_301 90_stat_1520 designated as a tax preference a portion of an individual's excess_itemized_deductions including miscellaneous_itemized_deductions see former sec_57 b this provision was designed to prevent high-income people from using itemized_deductions to avoid all tax_liability s rept supra c b vol pincite see h rept 1976_3_cb_695 tax equity and fiscal responsibility act of tefra publaw_97_248 sec a 96_stat_411 introduced the concept of amti calculated by among other adjustments reducing adjusted_gross_income by alternative_tax itemized_deductions sec_55 as amended by tefra sec a publaw_97_248 96_stat_411 absent entirely from the alternative_tax itemized_deductions were miscellaneous_itemized_deductions sec_55 as amended by tefra sec a publaw_97_248 96_stat_411 in making revisions to the amt congress had one overriding currently miscellaneous_itemized_deductions are not classified as tax_preferences rather sec_56 imposes adjustments applicable to individuals including the disallowance of these deductions objective no taxpayer with substantial economic_income should be able to avoid all tax_liability by using exclusions deductions and credits the only deductions allowed other than costs of producing investment_income are for important personal or unavoidable expenditures or for charitable_contributions s rept pincite it is apparent that any difference in the amt treatment of the expenses of employees and the self-employed is rationally related to congress' goal of implementing a broad based tax system as the legislative_history indicates trade_or_business_expenses of the self-employed are deductible above_the_line to achieve parity in treatment with other taxpayers the rationale behind this dichotomy applies with equal force to the amt as the distinction levels the field for employees and the self-employed for the application of the amt neither class of taxpayer may deduct miscellaneous_itemized_deductions in calculating amt petitioner contends however that he is not a high-income taxpayer to a great extent what constitutes a high-income taxpayer or a taxpayer having substantial economic_income lies within the eyes of the beholder nonetheless congress in addition to other adjustments provided a so-called exemption_amount of dollar_figure for married taxpayers filing separate returns in computing the amount of the amt sec_55 this provides the statutory parameter and petitioner falls within that parameter as judge garth observed in 689_f2d_408 3d cir it is not for the courts to conduct a more exacting inquiry into the true purpose of the statute or to ask whether some alternative means would have been more closely tailored to achievement of the end sought in sum to the extent there is a distinction between employees and self-employed individuals in the application of the amt it is a permissible byproduct of congress's pursuit of a legitimate governmental end whether another approach could have been taken is beyond our limited scope of judicial review of the determinations made by the legislative branch based on the foregoing decision will be entered for respondent
